Remark
	This Office action has been issued in response to amendments filed on 05/29/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michelle Carniaux on February 22, 2022  .
The application has been amended claims as follows:
14.  (Currently Amended)  A method for ascertaining a relative angle between a first longitudinal axis of a towing vehicle and a second longitudinal axis of a vehicle that is mechanically coupled to the towing vehicle, the method comprising the following steps:
detecting a first light unit situated at a first side of the vehicle using a first camera unit situated at a first side of the towing vehicle to obtain first image information of the first light unit;
detecting a second light unit situated at a second side of the vehicle using a second camera unit situated at a second side of the towing vehicle to obtain a second image information of the second light unit; 
recognizing the first light unit in the obtained first image information using [[an]] a first optical signal that is emitted by the detected first light unit to obtain a piece of position information of the first light unit, the position information of the first light unit first light unit in the first image information relative to a first defined reference point;
recognizing the second light unit in the obtained second image information using a second optical signal that is emitted by the detected second light unit to obtain a piece of position information of the second light unit, the position information of the second light unit representing a spatial position of the second light unit in the second image information relative to a second defined reference point;  
ascertaining the relative angle between the first longitudinal axis of the towing vehicle and the second longitudinal axis of the vehicle, using the position information of the first light unit and the position information of the second light unit; and
emitting a signal as a function of the ascertained relative angle.

15.  (Currently Amended)  The method as recited in claim 14, further comprising the following step:
comparing the position information of the first light unit and the position of the second light unit to pieces of position information of the first and second light units stored in a characteristic map, to ascertain the relative angle.

16.  (Currently Amended)  The method as recited in claim 14, wherein the relative angle is ascertained using a piece of distance information that represents a spatial distance between the towing vehicle and the vehicle.

17.  (Currently Amended)  The method as recited in claim 14, wherein the first and second optical signals emitted by the first and second light units have a defined pattern with an intensity that is variable over time and/or a frequency that is variable over time.


emitting a control signal using a control unit situated at the towing vehicle to control the emission of the first and second optical signal using the first and second light units situated at the vehicle.

19.  (Previously Presented)  The method as recited in claim 18, wherein the control signal is emitted when reverse travel of the towing vehicle is initiated when a reverse gear is engaged at the towing vehicle.

20.  (Currently Amended)  The method as recited in claim 14, further comprising the following step:
emitting the first and second optical signals using the first and second light units situated at the vehicle.

21.  (Canceled)  

22.  (Currently Amended)  The method as recited in claim [[21]] 14, wherein:
the second light unit is different from the first light unit, and/or
the second optical signal is different from the first optical signal, and/or


23.  (Currently Amended)  The method as recited in claim 14, wherein the first and second camera units are camera units that [[is]] are already present at the towing vehicle, and/or the first and second light units are light units that [[is]] are already present on the vehicle.

24.  (Currently Amended)  A non-transitory machine-readable memory medium on which is stored a computer program, the compute program, when executed by a computer, causing the computer to perform the following:
recognizing a first light unit, situated at a first side of a vehicle, in first image information, using [[an]] a first optical signal that is emitted by the first light unit, to obtain position information of the first light unit, the first light unit having been detected using a first camera unit situated at a first side of a towing vehicle that is mechanically coupled to the vehicle, the position information of the first light unit representing a spatial position of the first light unit in the first image information relative to a first defined reference point; 
recognizing a second light unit, situated at a second side of the vehicle, in second image information, using a second optical signal that is emitted by the second light unit, to obtain position information of the second light unit, the second light unit having been detected using a second camera unit situated at a second side of the towing vehicle, the position information of the second light unit representing a spatial position of the second light unit in the second image information relative to a second defined reference point; and
ascertaining a relative angle between a first longitudinal axis of the towing vehicle and a second longitudinal axis [[f]] of the vehicle, using the position information of the first and the position information of the second light unit.

25.  (Currently Amended)  A control unit that is configured to:
recognize a first light unit, situated at a first side of a vehicle, in first image information, using [[an]] a first optical signal that is emitted by the first light unit to obtain position information of the first light unit, the first light unit having been detected using a first camera unit situated at a first side of a towing vehicle that is mechanically coupled to the vehicle, the position information of the first light unit representing a spatial position of the first light unit in the first image information relative to a first defined reference point;
recognize a second light unit, situated at a second side of a vehicle, in second image information, using a second optical signal that is emitted by the second light unit to obtain position information of the second light unit, the second light unit having been detected using a second camera unit situated at a second side of the towing vehicle, the position information of the second light unit representing a spatial position of the second light unit in the second image information relative to a second defined reference point;
ascertain a relative angle between a first longitudinal axis of the towing vehicle and a second longitudinal axis of the vehicle, using the position information of the first light unit and the position information of the second light unit; and
emit a control signal as a function of the ascertained relative angle.


Allowable Subject Matter
	Claims 14-20,22-25 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Salter (US Pub No. 20150345938) directed to A lighting system for a trailer is provided herein. The lighting system may include a hitch angle detection component disposed on the trailer. A light source is disposed on the vehicle. A photoluminescent structure is disposed on the hitch angle detection component and configured to luminesce in response to excitation by the light source. The hitch angle detection component may further include a predetermined image pattern of a certain size and shape provided on the top surface thereof for capture by an imaging device and recognition by an image processing unit. 
The prior art of record is different than the claimed invention because in the claimed invention recognizing the second light unit in the obtained second image information using a second optical signal that is emitted by the detected second light unit to obtain a piece of position information of the second light unit, the position information of the second light unit representing a spatial position of the second light unit in the second image information relative to a second defined reference point. This in view of the other limitations of claim 14 result in the claimed invention being novel and non-obvious.  Similarly for claims 24-25.  Accordingly claims 14-20,22-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687